DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 10/29/19 is acknowledged. Of note, one of the elected species R-DOTAP is not presently claimed.
	Claims 1-15 and 18-20 are examined on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 and 9/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 14, 15 and 18-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Joseph et al. (Vaccine, 2006, Vol. 24, pages 3990-4006).
The claimed invention is drawn to a method of effecting antigen cross presentation or treating or preventing a disease in a mammal to induce a humoral (antibody) and cellular (CD8+ T-cell) immune responses by administering to a mammal an effective amount of a vaccine composition comprising a lipid and at least one viral antigen, wherein the lipid is at least DOTAP.  The viral antigen is an influenza antigen and is a universal influenza vaccine.  


Joseph et al. teach the administration to a mammal a formulation of an influenza virus immunogenic composition that comprises an influenza hemagglutinin (HA) and neuraminidase (NA) (HN vaccine) antigen (an influenza antigen that can function as a universal vaccine) and a cationic lipid adjuvant (DOTAP). [see Table 3 and page 3993, left column]  The administration of their composition requires administering the same products as the instant invention and therefore would inherently achieve cross presentation, treatment and/or prevention of a disease. The HN composition contained viral antigens produced in vitro and therefore are recombinant proteins.  Composition 2 in table 3 only contained DOTAP, which inherently contains an enantiomer of the adjuvant, and 2 ug of HA and following administration, humoral responses were observed. The combination of the antigens and DOTAP arise to a peptide or protein that is lipidated and bonded to a hydrophobic group (DOTAP).  Joseph et al. also teach that DOTAP-based vaccines induced T helper cell responses, as evidenced by IFN-gamma levels. [see abstract and Table 3]  It is the Examiner’s opinion that Joseph et al. achieves enhancing a T-cell response and a humoral immune response when DOTAP + HN are administered (See study group No. 2 in Table 3 of Joseph et al.), thereby confirming what the claimed vaccine composition is capable of.  More specifically, group No. 2 experienced an increase in IFN-gamma levels when compared to antigen along being administered (group No. 1) and IgGl, IgG2 levels were also detected in samples from group No. 2, whereas group No. 1 did not yield any detectable antibodies (comparing data from Table 3). In view of the breadth of the claim limitation “is capable of enhancing both a T cell response and an antibody response”, Joseph et al. achieves such a result.  
Table 3:

    PNG
    media_image1.png
    218
    1301
    media_image1.png
    Greyscale

	Therefore, Joseph et al. anticipate the instant invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph et al. as applied to claims 1-8, 14, 15, 18 and 19 above, and further in view of Vasievich et al. (US PGPub 2011/0110972).

In addition, the inactivated pathogenic antigen is a lipidated antigen, encodes a modified protein or peptide, is bonded to a hydrophobic group via a linker, such as a palmitoyl group.


The Prior Art
Joseph et al. do not teach that a palmitoyl group is used to bond the antigen to a hydrophobic group and is a lipidated antigen.  

Vasievich et al. teach the generation of an immunogenic composition that comprises an adjuvant and an antigen, [see paragraph 34] An example of the cationic lipid is DOTAP, which are non-steroidal chiral cationic lipid. [see paragraphs 10 and 43]  It is also taught that in order to improve incorporation of the antigen, the antigen can be lapidated with a linker connecting antigen via a palmitoyl group. [see paragraph 81]  Vasievich et al. also teach that R-DOTAP induced more T-cell proliferation than S-DOTAP. [see paragraph 102]  Examples of the antigens include viral antigens, such as influenza viruses and HPV. [see paragraph 73]  A specific DOTAP viral antigen formulation is the E7 protein from HPV-16 and R-DOTAP or S-DOTAP. [see paragraphs 78 and 91]

It would have been obvious to one of ordinary skill in the art to modify the method taught by Joseph et al. in order to utilize a linker connecting the antigen to a hydrophobic group, such as a palmitoyl group and lapidating their antigen.  One would have been motivated to do so, given the suggestion by Joseph et al. that an adjuvant containing only DOTAP can be combined with an influenza hemagglutinin (as part of a subunit or split influenza vaccine) and that the antigens employed by Joseph et al. are modified by combination with the lipid of DOTAP.  There would have been a reasonable expectation of success, given the knowledge that palmitoyl groups can be used to conjugate antigens to lipids (hydrophobic groups), as taught by Vasievich et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648